Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as
of April 15, 2011, by and between THE MEN’S WEARHOUSE, INC., a Texas corporation
(the “Company”), and Neill P. Davis (“Executive”).
     WHEREAS, the Company desires to be assured that the unique and expert
services of Executive will be available to the Company and its subsidiaries, and
that Executive is willing and able to render such services on the terms and
conditions hereinafter set forth;
     WHEREAS, the Company desires to be assured that the confidential
information and good will of each of the Company and its subsidiaries will be
preserved for the exclusive benefit of the Company and its affiliates; and
     WHEREAS, the Company and Executive have previously entered into that
certain Change in Control Agreement dated as of May 15, 2009 (the “Change in
Control Agreement”).
     NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree as follows:
     1. Employment and Duties. The Company hereby agrees to employ Executive as
Chief Financial Officer and Executive Vice President of the Company, and
Executive hereby accepts such employment and agrees to serve the Company in such
capacity on the terms and subject to the conditions set forth in this Agreement.
     2. Term. Executive’s employment under this Agreement shall continue,
subject to earlier termination of such employment pursuant to the terms hereof,
until the third anniversary of the effective date hereof (the “Employment
Period”). On the third anniversary of the effective date hereof and on each
anniversary thereof, the Employment Period shall be automatically extended for
an additional twelve-month period. The Company or Executive may elect to
terminate the automatic extension of the Employment Period by giving written
notice of such election not less than 180 days prior to the end of the initial
Employment Period and 90 days prior to the end of any extended Employment
Period.
     3. Duties. During the Employment Period, Executive shall serve on a
full-time basis and perform services in a managerial capacity in a manner
consistent with Executive’s position as Chief Financial Officer and Executive
Vice President of the Company and Executive’s duties and responsibilities shall
include those duties customarily attendant to the position of Chief Financial
Officer and Executive Vice President and such other duties and responsibilities
as may be assigned to him from time to time by the Company’s Chief Executive
Officer or its board of directors (the “Board”) consistent with his position as
Chief Financial Officer and Executive Vice President. Executive shall devote his
entire business time, attention and energies (excepting vacation time, holidays,
sick days and periods of disability) and use his best efforts in his employment
with the Company; provided, however, that this Agreement shall not be
interpreted as prohibiting Executive from managing his personal affairs,
including personal investments and engaging in charitable or civic activities,
so long as such activities do not interfere in any material respect with the
performance of Executive’s duties and responsibilities hereunder.

 



--------------------------------------------------------------------------------



 



     4. Compensation and Benefits of Employment.
          (a) Base Salary. As compensation for the services to be rendered by
Executive hereunder, the Company shall pay to Executive a base annual salary
(“Annual Salary”) of $450,000 per year, in equal installments in accordance with
the customary payroll practices of the Company. The parties shall comply with
all applicable withholding requirements in connection with all compensation
payable to Executive. The Company’s Board may, in its sole discretion, review
and adjust upward Executive’s Annual Salary from time to time, but no downward
adjustment in Executive’s Annual Salary may be made during the term of this
Agreement.
          (b) Annual Bonus. In addition to the Annual Salary, Executive shall
have an opportunity to earn an annual cash bonus (the “Bonus”) in respect of
each fiscal year of the Company in accordance with the terms of the Company’s
annual cash bonus program for executive officers then existing for such fiscal
year based on the achievement of performance objectives as may be established
from time to time by the Board or a committee thereof; provided, however, that,
except as otherwise provided herein, the Bonus for any fiscal year shall be
payable to Executive only if Executive is employed by the Company on the date on
which such Bonus is paid. In no event will such Bonus be paid later than the
last day of the third month following the close of the Company’s fiscal year to
which such Bonus relates. Executive’s target annual bonus opportunity shall be
set from time to by the Board or a committee thereof, but such bonus opportunity
shall not be less than $350,000 for any given year (the “Target Bonus”). The
actual Bonus payable may be greater or lesser than the Target Bonus and shall be
determined consistent with the criteria set for other senior management
executives at the Company by the Board or a committee thereof, based on such
factors as it shall determine.
          (c) Benefits. Executive shall be entitled to participate in and have
the benefits under the terms of all life, accident, disability and health
insurance plans, pension, profit sharing, incentive compensation and savings
plans and all other similar plans and benefits which the Company from time to
time makes available to its senior management executives in the same manner and
at least at the same participation level as other senior management executives.
          (d) Equity Plans or Programs. Annually at the time the Compensation
Committee of the Board regularly approves grants of equity awards to executive
officers but in any event no later than the last day of May of each year, the
Company shall award Restricted Stock, Deferred Stock Units or stock options, or
some combination thereof under one or more of the Company’s then existing equity
incentive plans (the “Plans”), having a value equal to $800,000. For purposes
hereof, Restricted Stock and Deferred Stock Units shall be valued at the closing
price of the common stock of the Company on the date of grant and stock options
shall be valued based on the Black Sholes method or such other method as shall
be used by the Company to value stock option grants for purposes of reporting
under the rules and regulations of the Securities and Exchange Commission.
Deferred Stock Units and Restricted Stock granted pursuant to this Section 4(d)
shall have a vesting period no longer than three years and stock options shall
have a vesting period of no longer than five years.
          (e) Vacation. Executive shall be entitled to 20 days of vacation per
fiscal year of the Company, which shall be in accordance with the Company’s
vacation policy in effect from time to time for its senior management
executives.

-2-



--------------------------------------------------------------------------------



 



     5. Business Expenses. The Company shall promptly reimburse Executive for
all appropriately documented, reasonable business expenses incurred by Executive
in accordance with the Company’s policies related thereto. To the extent that a
reimbursement amount is subject to section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), Employer will pay Executive the
reimbursement amount due, if any, in any event before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred. Executive’s rights to any reimbursements are not subject to
liquidation or exchange for another benefit. The amount of expense
reimbursements for which Executive is eligible during any taxable year will not
affect the amount of any expense reimbursements for which Executive is eligible
in any other taxable year.
     6. Termination of Employment Period. Executive’s employment hereunder may
be terminated as follows:
          (a) Death. The Employment Period shall end automatically on the date
of Executive’s death.
          (b) Permanent Disability. The Company shall be entitled to terminate
Executive’s employment hereunder by reason of Executive becoming Permanently
Disabled (defined below) by written notice to Executive or his personal
representative. For purposes of this Agreement, Executive shall be deemed
“Permanently Disabled” if Executive shall be considered to be permanently and
totally disabled in accordance with the Company’s disability plan, if any, for a
period of 180 days or more. If there should be a dispute between the Company and
Executive as to Executive’s physical or mental disability for purposes of this
Agreement, the question shall be settled by the opinion of an impartial
reputable physician or psychiatrist agreed upon by the parties or their
representatives, or if the parties cannot agree within ten (10) calendar days
after a request for designation of such party, then a physician or psychiatrist
shall be designated by the President of the Methodist Hospital System in Houston
, Texas. The parties agree to be bound by the final decision of such physician
or psychiatrist.
          (c) Termination Without Cause. The Company may terminate Executive’s
employment hereunder at any time and for any reason.
          (d) Termination With Cause. The Company may terminate this Agreement
at any time if such termination is for Cause (defined below) by delivering to
Executive written notice describing the cause of termination, but with respect
to (d)(ii) and (iv) below, only after allowing Executive 30 days to cure the
Cause. “Cause” shall be limited to the occurrence of the following events:
(i) conviction of or a plea of nolo contendere to the charge of a felony (which,
through lapse of time or otherwise, is not subject to appeal); (ii) willful
refusal without proper legal cause to perform, or gross negligence in
performing, Executive’s duties and responsibilities; (iii) material breach of
fiduciary duty to the Company through the misappropriation of Company funds or
property or through fraud; (iv) material breach or default of his obligations or
agreements under this Agreement or any other agreement with the Company
containing restrictive covenants or willful failure to follow in any material
respect the lawful directions or policies of the Board; or (v) the unauthorized
absence of Executive from work (other than for sick leave or personal
disability) for a period of 60 working days or more during a period of 90
working days.

-3-



--------------------------------------------------------------------------------



 



          (e) Termination for Good Reason. Executive may terminate his
employment hereunder at any time for Good Reason (defined below) by giving
written notice to the Company stating the basis for such termination, effective
immediately upon giving such notice; provided, however, that no termination
shall be for Good Reason until Executive has provided the Company with written
notice of the conduct alleged to have caused Good Reason and at least thirty
(30) days have elapsed after the Company’s receipt of such written notice from
Executive, during which the Company has failed to cure any such alleged conduct.
“Good Reason” shall mean any of the following: (i) a material reduction in
Executive’s status, title, position or responsibilities; (ii) a reduction in
Executive’s Annual Salary below $450,000; (iii) a reduction in the value of his
annual equity grants pursuant to Section 4(d) below $800,000; (iv) any material
breach by the Company of this Agreement; (v) any purported termination of
Executive’s employment for Cause which does not comply with the terms of this
Agreement; or (vi) a mandatory relocation of Executive’s employment with the
Company more than twenty-five (25) miles from the office of the Company where
Executive is principally employed and stationed as of the date hereof, except
for travel reasonably required in the performance of Executive’s duties and
responsibilities.
          (f) Voluntary Termination by Executive. Executive may at any time
terminate his employment hereunder upon delivering sixty (60) days written
notice to the Company.
     7. Payments Upon Termination and Other Actions.
          (a) Termination Due to Executive’s Death. If Executive’s employment
hereunder is terminated because of death, then the Company shall pay to
Executive’s estate:
               (i) a lump sum payment in cash equal to (A) Executive’s Annual
Salary earned through the date of Executive’s death and (B) any accrued vacation
pay earned by Executive, in each case, to the extent not theretofore paid, and
such payment shall be paid within 30 days after the date of Executive’s death;
and
               (ii) a lump sum payment in cash equal to the number of days in
the Company’s fiscal year up to and including the date of Executive’s death
divided by the total number of days in the Company’s fiscal year (for purposes
of this Section 7(a), the “Pro Rata Fraction”) multiplied by Executive’s Bonus
earned for the Company’s fiscal year ending contemporaneously with or
immediately following the date of Executive’s death as reasonably determined by
the Board or a committee thereof after the end of the Company’s fiscal year in
which such death occurs in accordance with the Board’s determination policies
then in effect, and such payment shall be paid on the April 15th immediately
following the end of the Company’s fiscal year bonus period to which such Bonus
relates.
In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for one year after the Termination Date shall become fully
exercisable, notwithstanding the terms of the relevant stock option agreements
and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full, and all
restrictions on any Restricted Stock or Deferred Stock Units of the Company held
by Executive immediately prior to Termination Date that would have lapsed if
Executive’s employment continued for one year after the Termination Date shall
be removed, notwithstanding the terms of the relevant Restricted Stock or
Deferred Stock Units agreements and regardless of whether the conditions set
forth in

-4-



--------------------------------------------------------------------------------



 



the relevant Restricted Stock or Deferred Stock Units agreements have been
satisfied in full. Executive shall also be entitled to any other benefits which
may be owing in accordance with the Company’s plans and policies and such
amounts shall be paid in accordance with such plans and policies.
          (b) Termination Due to Executive’s Permanent Disability. If
Executive’s employment hereunder is terminated because Executive becomes
Permanently Disabled, then the Company shall pay to Executive:
               (i) a lump sum payment in cash equal to (A) Executive’s Annual
Salary earned through the date of Executive’s termination of employment (the
“Termination Date”) for periods through but not following his Separation From
Service (as defined below) and (B) any accrued vacation pay earned by Executive,
in each case, to the extent not theretofore paid (the “Accrued Obligation”), and
such payment shall be paid within 30 days after the Termination Date;
               (ii) a lump sum payment in cash equal to Executive’s Annual
Salary earned through the Termination Date for periods following his Separation
From Service, to the extent not theretofore paid, and such payment shall be paid
as follows:
                    (A) Subject to Section 7(b)(ii)(B), the Company shall pay
Executive the amount specified in Section 7(b)(ii) 30 days following the date of
Executive’s Separation From Service if he is not a Specified Employee (as
defined below) or on the date that is six months following the date of his
Separation From Service if he is a Specified Employee;
                    (B) In the event Executive’s employment is terminated
because Executive becomes Permanently Disabled in a circumstance where Executive
has incurred a Section 409A Disability (as defined below), the Company shall pay
Executive the amounts specified in Sections 7(b)(ii) within 30 days after the
date Executive incurs a Section 409A Disability;
               (iii) a lump sum payment in cash equal to the number of days in
the Company’s fiscal year up to and including the Termination Date divided by
the total number of days in the Company’s fiscal year (for purposes of this
Section 7(b), the “Pro Rata Fraction”) multiplied by Executive’s Bonus earned
for the Company’s fiscal year ending contemporaneously with or immediately
following the Termination Date as reasonably determined by the Board or a
committee thereof after the end of the Company’s fiscal year in which such
termination occurs in accordance with the Board’s determination policies then in
effect, and such payment shall be paid (A) on the April 15th immediately
following the end of the Company’s fiscal year bonus period to which such Bonus
relates if Executive is not a Specified Employee or (B) on the later of the
April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates or the date that is six months following the
date of Executive’s Separation From Service if he is a Specified Employee; and
In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for one year after the Termination Date shall become fully
exercisable, notwithstanding the terms of the relevant stock option agreements
and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full, and all
restrictions on any

-5-



--------------------------------------------------------------------------------



 



Restricted Stock or Deferred Stock Units of the Company held by Executive
immediately prior to Termination Date that would have lapsed if Executive’s
employment continued for one year after the Termination Date shall be removed,
notwithstanding the terms of the relevant Restricted Stock or Deferred Stock
Units agreements and regardless of whether the conditions set forth in the
relevant Restricted Stock or Deferred Stock Units agreements have been satisfied
in full. Executive shall also be entitled to any other benefits which may be
owing in accordance with the Company’s plans and policies and such amounts shall
be paid in accordance with such plans and policies.
               (iv) Executive shall also be entitled to any other benefits which
may be owing in accordance with the Company’s plans and policies and such
amounts shall be paid in accordance with such plans and policies.
For purposes of this Agreement, “Section 409A Disability” means the inability of
Executive to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. Executive shall also be treated as having a “Section 409A
Disability” if he is, by reason of a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering executives of the Company. For purposes of this Agreement, the
terms “Separation From Service” and “Specified Employee” shall have the meanings
ascribed to such terms in Section 409A.
          (c) Termination By Company Without Cause, by the Company’s Non-Renewal
or by Executive For Good Reason. If Executive’s employment hereunder is
terminated by the Company at any time during the Employment Period without Cause
pursuant to Section 6(c) hereof, by the Company by its election not to renew
this Agreement pursuant to Section 2 hereof or by Executive at any time during
the Employment Period for Good Reason pursuant to Section 6(e) hereof, then the
Company shall pay to Executive:
               (i) a lump sum payment in cash equal to the Accrued Obligation
and such payment shall be paid within 30 days after the Termination Date;
               (ii) a lump sum payment in cash equal to Executive’s Annual
Salary earned through the Termination Date for periods following his Separation
From Service, to the extent not theretofore paid, and such payment shall be paid
30 days following the date of Executive’s Separation From Service if he is not a
Specified Employee or on the date that is six months following the date of his
Separation From Service if he is a Specified Employee;
               (iii) his Annual Salary through the first year anniversary of the
Termination Date, and such amount will be paid by the Company as provided below:
                    (A) if Executive is not a Specified Employee such amount
will be paid by the Company in equal installments in accordance with the
customary payroll practices of the Company as if Executive was employed at the
time; or
                    (B) if Executive is a Specified Employee such amount will be
paid by the Company in equal installments in accordance with the customary
payroll practices of

-6-



--------------------------------------------------------------------------------



 



the Company as if Executive was employed at the time provided, however, that all
installments payable under this Section 7(c)(iii) prior to the date that is six
months following the date of Executive’s Separation From Service shall be
accumulated and such amount shall be paid to Executive on the date that is six
months following the date of his Separation From Service so that the first
payment under this Section 7(c)(iii) shall include all amounts that would have
been paid to Executive earlier under this Section 7(c)(iii) had Executive not
been a Specified Employee;
               (iv) a lump sum payment in cash equal to Executive’s full Target
Bonus for the Company’s fiscal year ending contemporaneously with or immediately
following the Termination Date and such payment shall be paid on the April 15th
immediately following the end of the Company’s fiscal year bonus period to which
such Target Bonus relates if Executive is not a Specified Employee or on the
later of the April 15th immediately following the end of the Company’s fiscal
year bonus period to which such Target Bonus relates or the date that is six
months following the date of Executive’s Separation From Service if he is a
Specified Employee; and
               (v) in addition to the payment pursuant to Section 7(c)(iv), a
lump sum payment in cash equal to the Target Bonus payable pursuant to
Section 7(c)(iv), to be paid on the April 15th immediately following the end of
the Company’s fiscal year bonus period to which the Target Bonus referred to in
Section 7(c)(iv) relates if Executive is not a Specified Employee or on the
later of the April 15th immediately following the end of the Company’s fiscal
year bonus period to which such Target Bonus relates or the date that is six
months following the date of Executive’s Separation From Service if he is a
Specified Employee.
In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for one year after the Termination Date shall become fully
exercisable, notwithstanding the terms of the relevant stock option agreements
and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full, and all
restrictions on any Restricted Stock or Deferred Stock Units of the Company held
by Executive immediately prior to Termination Date that would have lapsed if
Executive’s employment continued for one year after the Termination Date shall
be removed, notwithstanding the terms of the relevant Restricted Stock or
Deferred Stock Units agreements and regardless of whether the conditions set
forth in the relevant Restricted Stock or Deferred Stock Units agreements have
been satisfied in full. Executive shall also be entitled to any other benefits
which may be owing in accordance with the Company’s plans and policies and such
amounts shall be paid in accordance with such plans and policies.
          (d) Termination With Cause, or By Executive without Good Reason or by
Notice of Non-Renewal. If Executive’s employment hereunder is terminated by the
Company with Cause pursuant to Section 6(d) hereof or by Executive without Good
Reason pursuant to Section 6(f) hereof or non-renewal of this Agreement by
Executive pursuant to Section 2 hereof, then except for a lump sum payment in
cash equal to the Accrued Obligation, which payment shall be paid within 30 days
after the Termination Date, and any other benefits which may be owing in
accordance with the Company’s policies or applicable law, Executive shall not be
entitled to receive severance or any other compensation or benefits after the
Termination Date.

-7-



--------------------------------------------------------------------------------



 



          (e) Continuation of Medical Benefits. In the event of a termination of
Executive’s employment described in Section 7(a), (b) or (c), the Company shall
arrange to provide Executive and his spouse and eligible dependents who were
covered under the Company’s group health plan on the Termination Date and who in
the case of eligible dependents continue to be eligible dependents, group health
plan coverage for a period following the Termination Date (except as provided
below) until the Executive reaches age 65, or in the case of a termination
described in Section 7(a) or (b), until the Executive’s spouse reaches age 65,
which coverage is substantially similar to that provided to executive officers
of the Company during such period and at a cost to Executive, or to his spouse
if the Executive is deceased, as if the Executive had remained an executive
officers of the Company during such period. Executive shall pay the full cost of
the premiums for such coverage, as determined and set under the then current
practices of the Company, on the first day of each month such coverage is
provided and the Company shall reimburse Executive the excess, if any, of the
amount Executive pays to the Company above the amount of the applicable premium
that Executive would have paid for comparable coverage if he had remained an
executive officers of the Company during the period such coverage is provided.
Any reimbursements by the Company to Executive required under this Section 7(e)
shall be made on the tenth day of each month Executive pays the amount required
by this Section 7(e) to the Company. If Executive is a Specified Employee and
the benefits specified in this Section 7(e) are taxable to Executive and not
otherwise exempt from Section 409A, the following provisions shall apply to the
reimbursement or provision of such benefits. Any amounts to which Executive
would otherwise be entitled under this Section 7(e) during the first six months
following the date of Executive’s Separation From Service shall be accumulated
and paid to Executive on the date that is six months following the date of his
Separation From Service. Except for any reimbursements under the applicable
group health plan that are subject to a limitation on reimbursements during a
specified period, the amount of expenses eligible for reimbursement under this
Section 7(e), or in-kind benefits provided, during Executive’s taxable year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of Executive. Any reimbursement of an
expense described in this Section 7(e) shall be made on or before the last day
of Executive’s taxable year following Executive’s taxable year in which the
expense was incurred. Executive’s right to reimbursement or in-kind benefits
pursuant to this Section 7(e) shall not be subject to liquidation or exchange
for another benefit. Subject to Executive’s group health plan coverage
continuation rights under section 4980B of the Code, the benefits listed in this
Section 7(e) shall be reduced to the extent benefits of the same type are
received by Executive, his spouse or any eligible dependent from any other
person during such period, and provided, further, that Executive shall have the
obligation to notify the Company that he or they are receiving such benefits.
The Company agrees that, if Executive’s employment with the Company terminates
during the term of this Agreement, Executive is not required to seek other
employment or to attempt in any way to reduce any benefits or amounts payable to
Executive by the Company pursuant to this Section 7(e).
          (f) Release. As a condition to the receipt of any amounts or benefits
after termination of employment for whatever reason, Executive, or his personal
representative, shall be required to execute a written release agreement in a
form satisfactory to the Company containing, among other things, a general
release of claims against the Company and its affiliates except for rights and
claims hereunder and pursuant to the terms of any Executive benefit plans,
equity grants or other similar plans or agreements or pursuant to the
Change-in-Control Agreement and, as an additional condition to the receipt of
such amounts or benefits, Executive

-8-



--------------------------------------------------------------------------------



 



shall refuse to exercise any right to revoke such release agreement during any
applicable rescission period. Executive, or his personal representative, shall
deliver the executed release on or before the date that is 30 days after the
date of Executive’s Separation from Service or Executive shall forfeit all
rights to the payments set forth in Section 7 (other than Section 7(a)).
          (g) Board and Office Resignations. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, as an officer of the Company and its
subsidiaries and as a director on each board of directors or other managing body
of the Company and its subsidiaries, and from any committees thereof.
     8. Exclusivity of Termination Provisions. Except as and to the extent
provided in the Change-in-Control Agreement, the termination provisions of this
Agreement regarding the parties’ respective obligations in the event that
Executive’s employment is terminated are intended to be exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled at law, in equity or otherwise.
     9. Restrictive Covenants.
          (a) Non-Competition. Executive acknowledges that he has and, while
employed, will acquire unique and valuable experience with respect to the
businesses, operations, plans and strategies of the Company and its
subsidiaries. Executive hereby covenants and agrees that during the term of this
Agreement and any period thereafter during which he is receiving payments or
benefits pursuant to Subsections 7(a) through (d) hereof, he will not directly
or indirectly compete with the business of the Company or its subsidiaries. For
purposes of this Agreement, the term “compete with the business of the Company
and its subsidiaries” shall include Executive’s participation in any operations
whose primary business competes with any business now conducted by the Company
or its subsidiaries, including the sale of menswear or shoes at retail, the sale
or rental of occupational uniforms or other corporate wear merchandise or any
material line of business proposed to be conducted by the Company or one or more
of its subsidiaries known to Executive and with respect to which Executive
devoted time as part of his employment hereunder on behalf of the Company or one
or more of its subsidiaries, including but not limited to the business of dry
cleaning, whether such participation is individually or as an officer, director,
joint venturer, agent or holder of an interest (except as a holder of a less
than 1% interest in a publicly traded entity or mutual fund) of any individual,
corporation, association, partnership, joint venture or other business entity so
engaged. This non-competition covenant shall be applicable with respect to the
United States, Canada, the United Kingdom and any other country in which
Executive would be competing with the business of the Company or its
subsidiaries as set forth in this Section 9(a).
          (b) Non-Solicitation. During the Employment Period and for any period
during which he is receiving payments or benefits pursuant to Section 7 hereof,
Executive shall not directly or indirectly cause, solicit, induce or encourage
any Executives of the Company or its subsidiaries to terminate his/her
employment with the Company or such subsidiary.
          (c) Non-Disparagement. Executive agrees not to engage at any time in
any form of conduct or make any statements, or direct any other person or entity
to engage in conduct or make any statements, that disparage, criticize or
otherwise impair the reputation of the Company, its affiliates, and their
respective past and present officers, directors, shareholders,

-9-



--------------------------------------------------------------------------------



 



partners, members and agents. The Company agrees not to engage at any time in
any form of conduct or make any statements or direct any person or entity to
engage in conduct or make any statements, that disparage, criticize or otherwise
impair the reputation of the Executive. Nothing contained in this Section 9(c)
shall preclude Executive or the Company from providing truthful testimony or
statements pursuant to subpoena or other legal process or in response to
inquiries from any government agency or entity, or from taking any action that
is proper and necessary in the discharge of obligations to, or of, the Company,
including the discharge by Executive of his duties and responsibilities
contemplated by this Agreement, or in the discharge of requirements of law.
          (d) Proprietary Information. Executive acknowledges and agrees that he
has acquired, and may in the future acquire as a result of his employment with
the Company or otherwise, Proprietary Information (as defined below) of the
Company, which is of a confidential or trade secret nature, and all of which has
a great value to the Company and is a substantial basis and foundation upon
which the Company’s business is predicated. Accordingly, Executive agrees to
regard and preserve as confidential at all times all Proprietary Information and
to refrain from publishing or disclosing any part of it to any person or entity
and from using, copying or duplicating it in any way by any means whatsoever,
except in the course of his employment under this Agreement and in furtherance
of the business of the Company or as required by applicable law or legal
process, without the prior written consent of the Company. “Proprietary
Information” includes all information and data in whatever form, tangible or
intangible, pertaining in any manner to pricing policy, marketing programs,
advertising, Executive training and specific inventory purchase pricing and any
written information, including customer lists, of the Company or any affiliate
thereof, unless the information is or becomes publicly known through lawful
means.
          (e) Remedy. Executive and the Company agree that a monetary remedy for
a breach of this Section 9 will be inadequate and will be impracticable and
extremely difficult to prove, and further agree that such a breach would cause
the Company irreparable harm, and that the Company shall be entitled to specific
performance and/or temporary and permanent injunctive relief without the
necessity of proving actual damages. Executive agrees that the Company shall be
entitled to such specific performance and/or injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bond or other undertaking in connection
therewith. Any such requirement of bond or undertaking is hereby waived by
Executive and Executive acknowledges that in the absence of such a waiver, a
bond or undertaking may be required by the court. In the event of litigation to
enforce any of these covenants, the courts are hereby specifically authorized to
reform such covenant as and to the extent, but only to such extent, necessary in
order to give full force and effect hereto to the maximum degree permitted by
law. Executive also agrees that if Executive is in breach of this Section 9, the
Company shall cease all payments and other benefits payable under this
Agreement.
     10. Forfeiture for Cause.
          (a) Notwithstanding any other provision of this Agreement, if a
determination is made as provided in Section 10(b) (a “Forfeiture
Determination”) that (a) Executive, before or after the termination of
Executive’s employment with the Company and all affiliates, (i) committed fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an affiliate, (ii) knowingly caused or assisted in
causing the

-10-



--------------------------------------------------------------------------------



 



Company or a subsidiary of the Company to engage in criminal misconduct,
(iii) knew or should have known in the reasonable exercise of his duties that
the Company was publicly releasing financial statements of the Company that were
materially misstated and misleading, (iv) disclosed trade secrets of the Company
or an affiliate or (v) violated the terms of any non-competition, non-disclosure
or similar agreement with respect to the Company or any affiliate to which
Executive is a party; and (b) in the case of the actions described in clause
(iv) and (v), such action materially and adversely affected the Company, then at
or after the time such Forfeiture Determination is made the Board, in its sole
discretion, if such Forfeiture Determination is made prior to a Change in
Control (as defined in the Change in Control Agreement), or, as determined by a
final, non-appealable order of a court of competent jurisdiction, if such
Forfeiture Determination is made after a Change in Control as a fair and
equitable forfeiture to reflect the harm done to the Company and a reduction of
the benefit bestowed on Executive had the facts existing at the time the benefit
was bestowed that led to the Forfeiture Determination been known to the Company
at the time the benefit was bestowed, may determine that some or all
(x) benefits payable or to be provided, or previously paid or provided, under
this Agreement to Executive, (y) cash bonuses paid on or after the effective
date of this Agreement by the Company to Executive under any plan, program,
policy, practice, contract or agreement of the Company or (z) equity awards
granted to Executive under any plan, program, policy, practice, contract or
agreement of the Company that vested on or after the effective date of this
Agreement, will be forfeited to the Company on such terms as determined by the
Board or the final, non-appealable order of a court of competent jurisdiction.
          (b) A Forfeiture Determination for purposes of Section 10 shall be
made (i) before the occurrence of a Change in Control, by a majority vote of the
Board and (ii) on or after the occurrence of a Change in Control, by the final,
nonappealable order of a court of competent jurisdiction. The findings and
decision of the Board with respect to a Forfeiture Determination made before the
occurrence of a Change in Control, including those regarding the acts of
Executive and the damage done to the Company, will be final for all purposes
absent a showing by clear and convincing evidence of manifest error by the
Board.
     11. Notice. All notices, requests, consents, directions and other
instruments and communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered in person, by courier, by overnight delivery service with proof of
delivery or by prepaid registered or certified first-class mail, return receipt
requested, addressed to the respective party at the address set forth below, or
if sent by facsimile or other similar form of communication (with receipt
confirmed) to the respective party at the facsimile number set forth below:

     
To the Company:
  The Men’s Wearhouse, Inc.
 
  40650 Encyclopedia Circle
 
  Fremont, CA 9453877072
 
  Attention: Douglas E. Ewert
 
  Facsimile: (510)
 
  Confirm: (510

-11-



--------------------------------------------------------------------------------



 



     
To Executive:
  Neill P. Davis

 

 
 
 
Facsimile:
 
  Confirm:

or to such other address or facsimile number and to the attention of such other
person as either party may designate by written notice. All notices and other
communication shall be deemed to have been duly given when delivered personally
or three days after mailing or one day after depositing such notice with an
overnight courier or transmission of a facsimile or other similar form of
communication.
     12. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their respective heirs, executors,
administrators, successors and assigns; provided, however, that neither the
Company nor Executive may assign any duties under this Agreement without the
prior written consent of the other party.
     13. Limitation. The Agreement shall not confer any right or impose any
obligation on the Company to continue the employment of Executive in any
capacity, or limit the right of the Company or Executive to terminate
Executive’s employment.
     14. Further Assurances. Each party hereto agrees to perform such further
actions, and to execute and deliver such additional documents, as may be
reasonably necessary to carry out the provisions of this Agreement.
     15. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability or the remaining
provisions, or portions thereof, shall not be affected thereby.
     16. Arbitration.
          (a) Any dispute, controversy, or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, including
claims for tortious interference or other tortious or statutory claims arising
before, during or after termination, providing only that such claim touches upon
matters covered by this Agreement, shall be finally settled by arbitration
administered by the American Arbitration Association (“AAA”) pursuant to the
Commercial Arbitration Rules as presently in force, except as modified by the
specific provisions of this Agreement. The parties expressly agree that nothing
in this Agreement shall prevent the parties from applying to a court that would
otherwise have jurisdiction over the parties for provisional or interim
measures, including injunctive relief. After the arbitration panel is empaneled,
it shall have sole jurisdiction to hear such applications, except that the
parties agree that any measures ordered by the arbitrators may be immediately
and specifically enforced by a court otherwise having jurisdiction over the
parties. The parties agree that judgment on the arbitration award may be entered
by any court having jurisdiction thereof.

-12-



--------------------------------------------------------------------------------



 



          (b) The parties agree that the federal and state courts located in
Houston, Texas shall have exclusive jurisdiction over an action brought to
enforce the rights and obligations created in or arising from this Agreement to
arbitrate, and each of the parties hereto irrevocably submits to the
jurisdiction of said courts. Notwithstanding the above, application may be made
by a party to any court of competent jurisdiction wherever situated for
enforcement of any judgment and the entry of whatever orders are necessary for
such enforcement. Process in any action arising out of or relating to this
Agreement may be served on any party to the Agreement anywhere in the world by
delivery in person against receipt or by registered or certified mail, return
receipt requested.
          (c) The arbitration shall be conducted before a tribunal composed of
three neutral arbitrators drawn from, in the first instance, the Texas Large
Complex Claims panel and then, if necessary, from the Commercial panel. Each
arbitrator shall sign an oath agreeing to be bound by the Code of Ethics for
Arbitrators in Commercial Disputes promulgated by the AAA for Neutral
Arbitrators. It is the intent of the parties to avoid the appearance of
impropriety due to bias or partiality on the part of any arbitrator. Prior to
his or her formal appointment, each arbitrator shall disclose to the parties and
to the other members of the tribunal, any financial, fiduciary, kinship or other
relationship between that arbitrator and any party or its counsel, or between
that arbitrator and any individual or entity with any financial, fiduciary,
kinship or other relationship with any party. For the purposes of this
Agreement, “appearance of impropriety” shall be defined as such relationship or
behavior as would cause a reasonable person to believe that bias or partiality
on the part of the arbitrator may exist in favor of any party. Any award or
portion thereof, whether preliminary or final, shall be in a written opinion
containing findings of fact and conclusions of law signed by each arbitrator.
The arbitrator dissenting from an award or portion thereof shall issue a dissent
from the award or portion thereof in writing, stating the reasons for his or her
dissent. The arbitrators shall hear and determine any preliminary issue of law
asserted by a party to be dispositive of any claim, in whole or part, in the
manner of a court hearing a motion to dismiss for failure to state a claim or
for summary judgment, pursuant to such terms and procedures as the arbitrators
deem appropriate.
          (d) It is the intent of the parties that, barring extraordinary
circumstances, any arbitration hearing shall be concluded within two months of
the date the statement of claim is received by the AAA. Unless the parties
otherwise agree, once commenced, hearings shall be held 5 days a week, with each
hearing day to begin at 9:00 A.M. and to conclude at 5:00 P.M. The parties may
upon agreement extend these time limits, or the chairman of the panel may extend
them if he or she determines that the interests of justice otherwise require.
The arbitrators shall use their best efforts to issue the final award or awards
within a period of 30 days after closure of the proceedings. Failure to do so
shall not be a basis for challenging the award. The parties and arbitrators
shall treat all aspects of the arbitration proceedings, including without
limitation, discovery, testimony and other evidence, briefs and the award, as
strictly confidential. The place of arbitration shall be Houston, Texas, U.S.A.
unless otherwise agreed by the parties.
          (e) The parties agree that discovery shall be limited and shall be
handled expeditiously. Discovery procedures available in litigation before the
courts shall not apply in an arbitration conducted pursuant to this Agreement.
However, each party shall produce relevant and non-privileged documents or
copies thereof requested by the other parties within the time limits set and to
the extent required by order of the arbitrators. All disputes regarding
discovery shall be promptly resolved by the arbitrators. No witness or party may
be required to waive any

-13-



--------------------------------------------------------------------------------



 



privilege recognized at law. The parties hereby waive any claim to any damages
in the nature of punitive, exemplary or statutory damages in excess of
compensatory damages, or any form of damages in excess of compensatory damages,
and the arbitration tribunal is specially divested of any power to award any
damages in the nature of punitive, exemplary or statutory damages in excess of
compensatory damages, or any form of damages in excess of compensatory damages.
The party prevailing on substantially all of its claims shall be entitled to
recover its costs, including attorneys’ fees, for the arbitration proceedings,
as well as for any ancillary proceeding, including a proceeding to compel
arbitration, to request interim measures or to confirm or set aside an award.
     17. Governing Law. This Agreement shall be governed and construed under and
interpreted in accordance with the laws of the State of Texas without giving
effect to the doctrine of conflict of laws.
     18. Entire Agreement; Waiver; Interpretation. This Agreement constitutes
the entire agreement of the parties, and supersede all prior agreements, oral or
written, with respect to the subject matter of this Agreement; provided, that
the Change in Control Agreement and any award agreement shall not be superseded
hereby. No change, modification or waiver of any provisions of this Agreement
shall be enforceable unless contained in a writing signed by the party against
whom enforcement is sought. The failure at any time to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of either party thereafter to enforce
each and every provision hereof in accordance with its terms. No presumption
shall be construed against the party drafting this Agreement.
     19. Executive’s Representation. Executive represents and warrants that
(i) he is free to enter into this Agreement and to perform each of the terms and
covenants of it, (ii) he is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, (iii) his execution
and performance of this Agreement is not a violation or breach of any other
agreement between Executive and any other person or entity and (iv) he has been
advised by legal counsel as to the terms and provisions hereof and the effort
thereof and fully understands the consequences thereof.
     20. Company’s Representation. The Company represents and warrants that
(i) it is free to enter into this Agreement and to perform each of the terms and
covenants of it, (ii) it is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, (iii) its execution
and performance of this Agreement is not a violation or breach of any other
agreement between Executive and any other person or entity and (iv) this
Agreement is a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms.
     21. Return of Company Property. Executive acknowledges that all Proprietary
Information and other property and equipment of the Company or any affiliate
that Executive accumulates during his employment are the property of the Company
and shall be returned to the Company immediately upon the termination of his
employment.
     22. Miscellaneous. All references to sections of any statute shall be
deemed also to refer to any successor provisions to such sections. The
compensation and benefits payable to Executive or his beneficiary under
Section 7 of this Agreement shall be in lieu of any other severance benefits to
which Executive may otherwise be entitled upon the termination of his

-14-



--------------------------------------------------------------------------------



 



employment under any severance plan, program, policy or arrangement of the
Company other than the Change in Control Agreement, and Executive shall not be
entitled to receive any payments or benefits under Section 7 hereof if he has
become eligible to receive substantially identical payments or benefits under
the Change in Control Agreement. Executive shall not be permitted to specify the
taxable year in which a payment provided for under this Agreement shall be made
to him.
     23. Compliance With Section 409A. The Company and Executive intend that any
amounts or benefits payable or provided under this Agreement shall comply with
Section 409A so as not to subject Executive to the payment of the tax, interest
and any tax penalty which may be imposed under Section 409A. The provisions of
this Agreement shall be interpreted and administered in a manner that complies
with Section 409A. In furtherance thereof, to the extent that any provision
hereof would otherwise result in Executive being subject to payment of tax,
interest and tax penalty under Section 409A, the Company and Executive agree to
amend this Agreement in a manner that brings this Agreement into compliance with
Section 409A and preserves to the maximum extent possible economic value to the
relevant payment or benefit under this Agreement to Executive.
[Remainder of Page Intentionally Left Blank; Signatures on Following Page.]

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of April 15, 2011.

            THE MEN’S WEARHOUSE, INC.
      By:   /s/ DOUGLAS S. EWERT         Name:   Douglas S. Ewert       
Title:   President & Chief Operating Officer        Date:   4-18-11        /s/
NEILL P. DAVIS       NEILL P. DAVIS      Date:  4-15-11     

-16-